Citation Nr: 0033203	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active honorable service from January 1985 to 
August 1992.

This appeal arises from an August 1998 rating decision of the 
Nashville, Tennessee Regional Office (RO).


REMAND

Initially, the Board notes that the RO has not had the 
opportunity to apply Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  
Under the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the RO should apply the provisions of the 
Act to the current claim.

The Board also notes that by administrative decision dated in 
August 1998, it was determined that the veteran's service 
from January 1985 to August 23, 1992 was honorable, that the 
veteran's service from August 24, 1992 to June 1994 was a bar 
to the receipt of benefits, and that the veteran was entitled 
to health care benefits for any disabilities determined to be 
service connected during the period from August 24, 1992 to 
June 1994.  It is the veteran's contention, herein, that 
current left knee disability was manifest prior to the August 
1992 to June 1994 period of service.

The veteran maintains that he currently suffers from left 
knee disability which is the result of a left knee injury 
suffered during service.  Service medical records show that 
in May 1988 the veteran complained of left knee pain.  There 
was a history of significant clicking and popping, giving out 
and one plus locking.  There was no swelling.  There was also 
a history of two patellar dislocations.  On examination of 
the left knee, there was no swelling, ecchymosis or 
deformity.  The lateral joint line was tender.  Range of 
motion was from 0 to 130 degrees without restriction.  There 
was no evidence of laxity.  X-rays showed good 
mineralization.  The assessment was chondromalacia patella 
and probable torn cartilage.  On the August 1988 re-
enlistment examination chondromalacia and torn cartilage of 
the left knee were reported.

Since service, an October 1998 notation from Good Samaritan 
Clinic shows that the veteran reported a one-year history of 
the left knee buckling and popping.  He also complained of a 
feeling that the knee joint would lock up.  He reported 
having this problem since suffering a knee injury in service.  
The assessment was left knee derangement and rule out 
cruciate injury and cartilage damage.  A November 1998 
surgical report includes a diagnosis of plica left knee with 
an old anterior cruciate ligament tear.  Accordingly, the 
veteran should be provided a VA orthopedic examination to 
include a diagnosis for all current left knee disability with 
an opinion as to whether any current left knee disability is 
directly related to service. 

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should contact the veteran, 
determine all sources of treatment for the left knee, and 
then obtain treatment records from all available sources.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for left 
knee disability in recent years.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder.  
Once obtained, all records should be 
permanently associated with the claims 
file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination.  The 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination and all indicated 
diagnostic tests must be performed.  
Based on a review of the medical evidence 
and the current examination, the 
orthopedic examiner should provide a 
diagnosis for all current left knee 
disability with a medical opinion as to 
whether it is at least as likely as not 
that any current left knee disability is 
directly related to service.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



